DAVIDSON, P. J.
Appellant was convicted of violating the local option law. The statement of facts and a bill of exceptions found in the record were filed on the 5th of December; court having adjourned on the 5th of November. This being a case tried in the county court, both the statement of facts' and bill of exceptions were filed too late. These documents must be filed, under the act of 1907 (Acts 30th Leg. [1st Ex. Sess.] c. 7, § 1), within 20 days after adjournment of court, and after having secured an order for that purpose during the term of the court. Motion is made by the Assistant Attorney General to eliminate these documents from the record, which, under that act of the Legislature and decisions construing it, must be granted. In this condition of the record there is no question presented that can be reviewed.
The judgment' is affirmed.